Moore v New York City Hous. Auth. (2015 NY Slip Op 09181)





Moore v New York City Hous. Auth.


2015 NY Slip Op 09181


Decided on December 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2015

Mazzarelli, J.P., Richter, Manzanet-Daniels, Kapnick, JJ.


16379 452166/13

[*1] Jamel Moore, Plaintiff-Appellant,
vNew York City Housing Authority, et al., Defendants-Respondents.


Seymour W. James, Jr., The Legal Aid Society, New York (Sarah R. Robinson of counsel), for appellant.
David Farber, New York City Housing Authority Law Department, New York (Jane E. Lippman of counsel), for respondents.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered July 17, 2014, which, in this hybrid action and CPLR article 78 proceeding, granted defendants' motion to dismiss the complaint asserting claims for violation of Federal, State, and City anti-discrimination laws, and seeking, inter alia, to annul the determination to terminate plaintiff's tenancy, unanimously affirmed, without costs.
Substantial evidence supports the finding that plaintiff violated his lease, agency rules and was a nondesirable tenant (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]; Matter of Hobbs v New York City Hous. Auth., 128 AD3d 582 [1st Dept 2015]). The record shows, among other things, that plaintiff started a fire inside his apartment and barricaded himself inside placing himself and others at risk.
Defendants permissibly refused to accommodate plaintiff by continuing his tenancy subject to probationary monitoring of his mental health treatment (see Hobbs at 583; Matter of Canales v Hernandez, 13 AD3d 263 [1st Dept 2004]).
Under the circumstances presented, the termination of plaintiff's tenancy does not shock our sense of fairness (see Hobbs at 583).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 10, 2015
CLERK